USCA4 Appeal: 22-1962      Doc: 4          Filed: 10/18/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1962


        In re: DAVID HILL,

                             Petitioner.



                      On Petition for Writ of Mandamus. (1:01-cr-00191-CMH-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        David Hill, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1962      Doc: 4         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               David Hill petitions for a writ of mandamus seeking an order directing the district

        court to (a) vacate its 2001 order granting Hill’s ex parte motion to seal certain documents;

        and (b) unseal documents in Hill’s criminal case, as well as in the criminal prosecution of

        one Robert Frazier. We conclude that Hill is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. The

        mandamus petitioner must also demonstrate that he has “no other adequate means to attain

        the relief he desires.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

               Hill does not satisfy any of these requirements, particularly in terms of failing to

        demonstrate a clear and indisputable right to the relief he seeks. Accordingly, we deny the

        instant petition for writ of mandamus. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2